IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-481-CV



JANICE TURNER, INDIVIDUALLY,

	APPELLANT

vs.



JOHNNY MACK TURNER a/k/a EDWARD K. MILLER a/k/a
JOHN COOK a/k/a JOHN NAGEL a/k/a JOHN TURNER, ET AL.,


	APPELLEES


 


FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 132,771-B, HONORABLE RICK MORRIS, JUDGE PRESIDING

 



PER CURIAM


	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Joint Motion
Filed:  June 2, 1993
[Do Not Publish]